June 7, 2010

Mr. Larry Young
President and Chief Executive Officer
Dr Pepper/Seven Up, Inc.
5301 Legacy Drive
Plano, TX 75024

Dear Mr. Young:

This letter agreement is to confirm the consent of Dr Pepper/Seven Up, Inc. and
its subsidiaries (“DPSU”) and agreement with The Coca-Cola Company and its
affiliates (“TCCC”) regarding the change in control of Coca-Cola Enterprises
Inc. (and certain of its affiliates) (“CCE”) when the previously announced
transaction between TCCC and CCE (“Transaction”) closes. The following mutually
agreed provisions apply:



(1)   One Time Payment. Upon closing (”Closing”) of the Transaction, TCCC shall
pay to DPSU a one-time non-refundable payment of $715,000,000 USD. Such amount
does not include any applicable sales or similar taxes imposed on the
Transaction. While DPSU or its affiliates may act as collection agents for sales
taxes, any such taxes are the liability of TCCC and TCCC indemnifies DPSU and
its affiliates from any and all claims from tax authorities, in relation to such
taxes.



(2)   Regulatory Approval. The Closing is subject to and conditioned on TCCC
obtaining all required regulatory approvals, including expiration of the waiting
period pursuant to the Hart-Scott-Rodino Antitrust Improvements Act.



(3)   New Master License Agreement. At the time of Closing, DPSU will issue, and
Coca-Cola Refreshments USA, Inc. (“CCR”) will execute, a master license
agreement (“MLA”) in the form agreed to on the date hereof regarding the Dr
Pepper and Canada Dry brands for certain territories in the United States.



(4)   Effective Dates and Pre-Existing Licenses. The effective date of the MLA
shall be the date of Closing. Contingent on the Closing having occurred, the
parties agree to target February 7, 2011, or such other earlier date as the
parties have mutually agreed, for the termination of all DPSU brand licenses
previously issued to CCE or its affiliates in the United States. If the Closing
has not occurred prior to that termination date, the parties will discuss and
agree upon another termination date prior to May 25, 2011. The parties shall
document such termination accordingly.



(5)   Freestyle Participation. The parties are also entering into a Freestyle
Participation Agreement pursuant to which certain DPSU brands in the U.S. will
be offered on CCR’s new proprietary post-mix beverage dispensing equipment. The
Freestyle Participation Agreement will be effective as of the date of Closing
and will be in the form agreed to on the date hereof.



(6)   Confidentiality and Public Statements. DPSU and TCCC agree that the
commercial terms related to the MLA and Freestyle Participation Agreement will
be kept strictly confidential. DPSU and TCCC will discuss and agree in advance
on all public announcements related to this letter agreement; provided that
either party may make such disclosures as they are advised in writing by legal
counsel are required by law or applicable stock exchange rules, in which case
DPSU and TCCC will cooperate to the extent feasible.



(7)   Timing of Closing. TCCC expects the Closing to take place before the end
of 2010; however if the Closing does not take place on or prior to May 25, 2011,
then this letter agreement shall terminate with no further force or effect, and
without liability for either party to the other as a result of such termination.

Please indicate your agreement with the terms of this letter agreement by
signing where indicated below.

Sincerely,

The Coca-Cola Company

/s/ Muhtar Kent
Muhtar Kent
Chairman and Chief Executive Officer


Accepted and Agreed:

Dr Pepper/Seven Up, Inc.

      By:  
/s/ Larry Young
   
 
   
Larry Young
President and Chief Executive Officer
Date:  
June 7, 2010
   
 

